Order entered August 25, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00321-CV

                             MITTIE FLEMING DBA, Appellant

                                                V.

     SUBWAY RESTAURANT, 1309 MAIN ST, LLC AND BUSCOM GROUP, LLC,
                              Appellees

                       On Appeal from the 44th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-13-00683

                                            ORDER
       By letter dated August 8, 2014, Renee Drake, Official Court Reporter of the 44th Judicial

District Court, has informed us that no reporter’s record exists in this case. As the clerk’s record

has been filed, we ORDER appellant to file her brief no later than September 22, 2014.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE